United States Court of Appeals
    for the Federal Circuit
            ______________________

               August 22, 2017

                  ERRATA
            ______________________

            Appeal No. 2016-1356

    ALVARADO HOSPITAL, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, DBA ALVARADO
HOSPITAL MEDICAL CENTER, VERITAS HEALTH
 SERVICE, INC., A CALIFORNIA CORPORATION,
DBA CHINO VALLEY MEDICAL CENTER, DESERT
     VALLEY HOSPITAL, INC., A CALIFORNIA
      CORPORATION, DBA DESERT VALLEY
 HOSPITAL, PRIME HEALTHCARE CENTINELA,
     LLC, A DELAWARE LIMITED LIABILITY
     COMPANY, DBA CENTINELA HOSPITAL
    MEDICAL CENTER, PRIME HEALTHCARE -
ENCINO HOSPITAL, LLC, A DELAWARE LIMITED
 LIABILITY COMPANY, DBA ENCINO HOSPITAL
    MEDICAL CENTER, PRIME HEALTHCARE
SERVICES - GARDEN GROVE, LLC, A DELAWARE
  LIMITED LIABILITY COMPANY, DBA GARDEN
  GROVE HOSPITAL MEDICAL CENTER, PRIME
   HEALTHCARE HUNTINGTON BEACH, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, DBA
    HUNTINGTON BEACH HOSPITAL, PRIME
  HEALTHCARE LA PALMA, LLC, A DELAWARE
 LIMITED LIABILITY COMPANY, DBA LA PALMA
      INTERCOMMUNITY HOSPITAL, PRIME
  HEALTHCARE SERVICES - LOW BUCK LLC, A
DELAWARE LIMITED LIABILITY COMPANY, DBA
LOWER BUCKS HOSPITAL, PRIME HEALTHCARE
  SERVICES - MONTCLAIR, LLC, A DELAWARE
       LIMITED LIABILITY COMPANY, DBA
   MONTCLAIR HOSPITAL MEDICAL CENTER,
PRIME HEALTHCARE PARADISE VALLEY, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, DBA
      PARADISE VALLEY HOSPITAL, PRIME
HEALTHCARE SERVICES - ROXBOROUGH, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, DBA
 ROXBOROUGH MEMORIAL HOSPITAL, PRIME
 HEALTHCARE SERVICES - SAN DIMAS, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, DBA
   SAN DIMAS COMMUNITY HOSPITAL, PRIME
    HEALTHCARE SERVICES - SHASTA, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, DBA
 SHASTA REGIONAL MEDICAL CENTER, PRIME
HEALTHCARE SERVICES - SHERMAN OAKS, LLC,
  A DELAWARE LIMITED LIABILITY COMPANY,
     DBA SHERMAN OAKS HOSPITAL, PRIME
  HEALTHCARE ANAHEIM, LLC, A DELAWARE
         LIMITED LIABILITY COMPANY,
     DBA WEST ANAHEIM MEDICAL CENTER,
               Plaintiffs-Appellants

                           v.

THOMAS E. PRICE, SECRETARY OF HEALTH AND
 HUMAN SERVICES, IN HIS CAPACITY AS THE
  SECRETARY OF THE US DEPARTMENT OF
     HEALTH AND HUMAN SERVICES,
              Defendant-Appellee

               Decided: August 22, 2017
                 Precedential Opinion
                ______________________


Please correct the caption, of both the majority and dis-
senting opinions, to the caption listed above.

Please also update the page headers of both opinions to
ALVARADO HOSPITAL, LLC   v. PRICE.